SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Pursuant to section240.14a-12 MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (Name of Registrant as Specified in Its Charter) Registrant (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing party: (4)Date filed: Dear Shareholder August 1, 2007 As you may be aware, on July 10th we announced an agreement to merge with a subsidiary of Harris Bankcorp, Inc. (Harris) for $37.30 per share payable in cash.This price of $37.30 per share represents more than 32.4x our earnings for the twelve month period ended March 31, 2007, 229% of our tangible book value as of March 31, 2007 and a market premium of 34% to the closing price of our common stock on July9, 2007 (the last trading day prior to the public announcement of the transaction).Our decision to enter into the merger agreement with Harris was made after careful review of the strategic options and future opportunities available to our company as well as current banking industry trends. During our efforts over the last three years in connection with our strategic plan, the Board evaluated a number of alternatives for enhancing shareholder value.The Board has been concerned about the increased costs associated with the development of a centralized operating environment to support our multi-bank organization and the increased costs associated with being a public company.In addition, the Board was also concerned about the difficult operating trends in the banking industry, such as declining net interest margins and the weakening of asset quality. Given the realities of our internal operating environment and the external industry environment, the Board sought to evaluate the potential return to shareholders as an independent company compared to the return to shareholders in a potential merger. The Board retained Stifel, Nicolaus & Company, Incorporated (Stifel), a nationally recognized investment-banking firm, to assist us in evaluating the other alternative, the sale of Merchants.Stifel made contact with 14 companies regarding the potential acquisition of Merchants. The Board later engaged the services of another nationally recognized investment- banking firm, Keefe, Bruyette & Woods, Inc. (KBW) to further assist the Board in its deliberations.The investment banking firms evaluated the per share consideration in the offer from Harris as compared to a strategic plan considered by the Board of Merchants for going forward as an independent entity.In addition, before we signed the merger agreement with Harris, Stifel and KBW, working separately, each delivered a written opinion that, based upon and subject to the factors and assumptions set forth in their respective opinions, the per share consideration in the merger of $37.30 is fair to our shareholders from a financial point of view. 2 After considering the strategic plan, the opinions of Stifel and KBW and various other factors, the Board determined that the proposed merger with Harris is in the best interest of our shareholders.We hope this letter gives you some insight as to the process and helps to answer some of the questions you may have had.If you have any additional questions or concerns please feel free to contact me directly at (414) 425-5334. Sincerely, /s/ Michael J. Murry Michael J. Murry Chairman and Chief Executive Officer Merchants and Manufacturers Bancorporation, Inc. 3 ADDITIONAL INFORMATION AND WHERE TO FIND IT IN CONNECTION WITH THE PROPOSED ACQUISITION OF MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. BY HARRIS, MERCHANTS AND MANUFACTURERS WILL PREPARE A PROXY STATEMENT TO BE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (SEC).WHEN COMPLETED, A DEFINITIVE PROXY STATEMENT AND A FORM OF PROXY WILL BE MAILED TO THE SHAREHOLDERS OF MERCHANTS AND MANUFACTURERS.BEFORE MAKING ANY VOTING DECISION, MERCHANTS AND MANUFACTURERS’ SHAREHOLDERS ARE URGED TO READ THE PROXY STATEMENT REGARDING THE ACQUISITION CAREFULLY AND IN ITS ENTIRETY BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED ACQUISITION.MERCHANTS AND MANUFACTURERS’ SHAREHOLDERS WILL BE ABLE TO OBTAIN, WITHOUT CHARGE, A COPY OF THE PROXY STATEMENT (WHEN AVAILABLE) AND OTHER RELEVANT DOCUMENTS FILED WITH THE SEC FROM THE SEC’S WEBSITE AT HTTP://WWW.SEC.GOV.MERCHANTS AND MANUFACTURERS’ SHAREHOLDERS WILL ALSO BE ABLE TO OBTAIN, WITHOUT CHARGE, A COPY OF THE PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS (WHEN AVAILABLE) BY DIRECTING A REQUEST BY MAIL OR TELEPHONE TO JOHN KRAWCZYK, ESQ., EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL, MERCHANTS AND MANUFACTURERS BANCORPORATION, INC., 5, NEW BERLIN, WI53151, OR TELEPHONE:262-827-6700, OR FROM MERCHANTS AND MANUFACTURERS WEBSITE,
